Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is in response to Applicant communication on 03/10/2021 with claims 1-13 are pending in the Application. .  
Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
	Amend claim 13 line 1 as follow:
--The semiconductor device according to claim [1] wherein --
 
Reason for allowance
 
 
3.	Claims 1-13 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations
a fin structure and a gate structure formed on the substrate, wherein the gate structure is  formed across the fin structure and covers a portion of top and sidewall surfaces of the fin structure;
a source/drain trench formed in the fin structure on each side of the gate structure, wherein:
the source/drain trench includes a bottom region and a top region located above the bottom region,
along an extension direction of the fin structure, a dimension of the top region is larger than a dimension of the bottom region, and
along the extension direction of the fin structure, a shortest distance from a sidewall surface of the top region of the source/drain trench to a sidewall surface of the gate structure is smaller than a shortest distance from a sidewall surface of the bottom region of the source/drain trench to the sidewall surface of the gate structure; and a source/drain doped layer formed in the source/drain trench.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

5. 	The prior arts made of record and not relied upon is considered pertinent to applicant
disclosure: Narayanan et al. (US 2018/0040708) discloses binary metal oxides raised interlayer for high mobility channel.

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM to 6.30 PM US Eastern Time. .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

               /THINH T NGUYEN/               Primary Examiner, Art Unit 2897